Citation Nr: 1615109	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  08-19 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with chronic dysthymia.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Marine Corps from May 1968 to April 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Oakland, California, Regional Office (RO) which denied a rating in excess of 30 percent for PTSD with chronic dysthymia. In June 2010, the RO denied a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In his October 2010 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge. The requested Board hearing has not been scheduled, apparently because the Veteran is incarcerated. See Bolton v. Brown, 8 Vet.App. 185 (1995) (VA is required to tailor its assistance to the peculiar circumstances of confinement).

Accordingly, the case is REMANDED for the following action:

1.  Undertake all reasonable efforts to schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge. In addition to any other measures deemed appropriate by the scheduling RO, contact Coalinga State Hospital where the Veteran is incarcerated and attempt to arrange any videoconferencing feasible. Undertake any and all other locally appropriate actions to attempt scheduling, and document all measures.

Advise the Veteran of all attempts and results and document these in the record. If the videoconference cannot be scheduled with available facilities, advise the Veteran of any alternative options. 

2.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




